Title: To George Washington from James Ewing, 15 January 1790
From: Ewing, James
To: Washington, George


          
            Sir,
            Trenton [N.J.] Jany 15th 1790
          
          Having had the honor of serving the State of New Jersey in different Appointments from the commencement of the late War until within the four last years in which I have served the United States as Commissioner of the Loan Office and Receiver of Continental Taxes in the State aforesaid, the Duties of which Offices are at present suspended. your Excellency will permit

me to lay before you the inclosed Copies of Testimonials of my Conduct, and to solicit your favorable Remembrance of me when a reappointment to those offices shall take place, or to similar offices which may be created to supply their place.
          Presuming that the Weight of my Recommendation will not rest so much on Numbers as Respectability, I have not been solicitous to obtain a long list of Subscribers.
          The Original I hope to have the honor of presenting in Person to your Excellency before the appointments shall take place. With Sentiments of the most perfect Respect and Esteem I have the honor to be Your Excellency’s most obedient humble servt
          
            James Ewing
          
        